ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment and decision of this court in the above case was filed November 17, 1970, and reported in 241 So.2d 415, wherein the judgment of the Circuit Court for St. Johns County was affirmed,
Whereas, this decision and judgment was reviewed by the Supreme Court of Florida by certiorari proceedings and this Court’s judgment and decision was quashed,
Whereas, the Mandate of the Supreme Court of Florida has been filed with this court, therefore,
It is ordered that the judgment and opinion of this court filed November 17, 1970, be set aside and held for naught and the opinion and judgment of the Supreme Court of Florida filed July 21, 1971, 252 So.2d 225, be adopted as this court’s opinion and judgment and same shall accompany the mandate of this court to the Circuit Court for St. Johns County, with directions to enter a judgment extending “agricultural zoning” to the land involved.
SPECTOR, C. J., and CARROLL, DONALD K., and WIGGINTON, JJ, concur.